UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
st a om aoe X ; an a .
U.S. BANK NATIONAL ASSOCIATION, not —: BOOS
in its individual capacity but solely as Trustee Pay Df
for the RMAC Trust, Series 2016-CTT, ST a5
Plaintiff, : ORDER ~ 22 a

 

 

 

 

V.
19 CV 10729 (VB)
SARAH MORGANO and
PETER MORGANO,
Defendants.
pone ete ne pneeenneX

 

The Court conducted a telephonic hearing today, concerning plaintiff's order to show
cause for default judgment against defendants. Plaintiff’s counsel appeared for the hearing, but
defendants did not appear.

For the reasons stated on the record at the hearing, the Court GRANTED plaintiff’s
application for default judgment, but, by agreement with plaintiff’s counsel, and to give
defendants a further opportunity to be heard regarding the same, the Court will not issue or
docket the judgment until April 27, 2020.

Chambers will mail copies of this Order to defendants at the following addresses:

Sarah Morgano

51 West Main Street, Apt. 1

Goshen, NY 10924

Peter Morgano

2 Fairway Drive

Goshen, NY 10924
Dated: March 27, 2020

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
